Title: To Thomas Jefferson from Isaac Story, 27 October 1801
From: Story, Isaac
To: Jefferson, Thomas


Most respected Sire,
Marblehead Oct 27. 1801.Commonwealth of Massachusetts.
I had the happiness of being acquainted with your two worthy Predecessors. I have had the happiness of perusing the writings of Mr. Jefferson. They convinced me that he was a Gentleman of great Erudition, & of a most excellent taste. I hope he will shine with equal lustre as President of the united States. His inaugural speech filled me with rapture, it exceeds every thing of the kind I ever read. I drew up this Conclusion in my own mind, that if his public administrations quadrated with this speech, it would conciliate the affections of his Opposers, & make him the Pride & glory of America.
I am, by profession, a Clergyman; & was handsomely settled in 1771; & at the early age of twenty one. But by reason of the american war, & the war now in Europe, my salary, for a great part of the time, has been very inadequate. My applications for a permanent addition have been ineffectual, merely because I possess a private Income. Hence if I had a handsome public appointment, I should quit them, for nothing short of this will convince them of their folly & injustice.—
Capt. Michael Haskel of this town, who was formerly acquainted with you, speaks of you in the highest terms of veneration & respect. Indeed all the Inhabitants of this town, with a small exception, are Jeffersonians & Gerryites, which are synonimous terms. He has pressed me most ardently to pay you a visit, & has offered to defray the expences. But I have too independant a mind to accept the offer; nor do I think it prudent to be absent so long from my people, for my Parish is the largest in New England, containing 3,000 Souls.
I now send you, Sir, an Oration of my son; & should have sent it sooner, had it been in my power. He has wrote a book of poetry, which art he must have derived from his mother, who has a good taste that way, & she from her great grandmother, Governor Bradstreets Lady. He is a Lawyer in Sterling near Worcester. His brother Mr. Bradstreet Story is in England on Commercial business. I have spared neither for cost nor pains upon them, & they amply repay me.—
Possessing an active mind, I have not confined my attention to theological subjects; but have branched out into various Sciences. And have sent a number of Communications to the american Academy of Arts & Sciences. I inclose a Copy of one of them, & hope it will not be unacceptable to your philosophical mind.—
I subscribe myself with sentiments of the highest respect, your very humble Servant
Isaac Story
P.S. Two of your public Officers, Mr. Madison & Mr. Habersham were my Cotemporaries at College—
